EXHIBIT 16.1 November 20, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Iconic Brands, Inc. (the “Company”). We have read the Company’s disclosure set forth in the Amendment No. 3 to the Company’s Current Report on Form 8-K dated November 7, 2012 (the “Current Report”) and are in agreement with the disclosures in the Current Report. Very truly yours, /s/ Michael T. Studer Michael T. Studer President
